ON REHEARING
SAND, Justice.
In his petition for rehearing, Judge Cie-minski contended this court was without authority to assess costs pursuant to his interpretation of § 27-23-11, North Dakota Century Code, which provides as follows:
“No award of costs shall be made in any proceeding before the commission, a master, or the supreme court.”
He also contended that costs could not be taxed or awarded under common law and that such action was permissible only to the extent permitted by statute and that in this case there is no statute authorizing the assessment of costs. We recognize a distinction between awarding costs and assessing costs.
Judge Cieminski’s argument is obviously predicated on his erroneous interpretation of § 27-23-11, NDCC and on his failure to recognize the difference between awarding costs to complainants or the party complained against as distinguished from assessing costs as part of the disciplinary action, especially where the funds collected pursuant to the assessment inure to the benefit of the State (§ 186 North Dakota Constitution) and not to a party or parties in the proceedings, which is generally the case in civil proceedings. As noted in the basic opinion, these proceedings are neither civil nor criminal but are of a quasi administrative-judicial nature.
A brief look at the pertinent sections of the Code and interrelated Rules will be helpful in developing a better understanding of our resolution of the principal issue.
Section 1-02-01, NDCC, states that the Code establishes the law in this state and directs that the law “and its provisions and all proceedings under it are to be construed liberally, with a view to effecting its objects and to promoting justice.”
Section 27-23-02, NDCC, in part, and as is pertinent to the issue involved here, provides as follows:
“The commission has the power to investigate complaints against any judge in the state and to conduct hearings concerning the discipline, removal, or retirement of any judge.”
Section 27-23-03(3), NDCC, provides as follows:
*333“On recommendation of the commission, the supreme court may (a) retire a judge for disability that seriously interferes with the performance of his duties and is, or is likely to become, permanent; and (b) censure or remove a judge for action that constitutes willful misconduct in office, willful failure to perform his duties as prescribed by law or by administrative rule or regulation of the supreme court, willful violation of provisions of the code of judicial conduct as adopted by the supreme court, or habitual intemperance. No proceedings hereunder shall be instituted for alleged acts occurring more than six years prior to receiving a complaint.”
Section 27-23-03(5), NDCC, provides as follows:
“The supreme court shall make rules implementing this chapter and providing for confidentiality of proceedings.”
Rule 25 of the Rules of Judicial Qualifications Commission, provides as follows:
“The Supreme Court shall review the record of the proceedings on the law and the facts and shall file a written opinion and judgment directing censure, removal, retirement, suspension, other disciplinary action or dismissal of the complaint as it finds just and proper, or the court may accept, reject or modify, in whole or in part, the recommendations of the Commission.”
Rule 39(a) and (f), North Dakota Rules of Appellate Procedure, read as follows:
“(a) To Whom Allowed. Except as otherwise provided by law, if an appeal is dismissed, costs shall be taxed against the appellant unless otherwise agreed by the parties or ordered by the court; if a judgment is affirmed, costs shall be taxed against the appellant unless otherwise ordered; if a judgment is reversed, costs shall be taxed against the appellee unless otherwise ordered; and if a judgment is affirmed or reversed in part, or is vacated, costs shall be allowed only as ordered by the court.”
“(f) Costs Taxable in the Supreme Court. In original proceedings before the court, costs as applicable in (e) above may be taxed by the clerk in favor of the party entitled to costs.”
Rule 54(e), North Dakota Rules of Civil Procedure, in part, and as is pertinent to the issue involved here, reads as follows:
“Costs and disbursements shall be allowed as provided by statute . .
We are not relying upon either Rule 39, NDRAppP, or Rule 54, NDRCivP, supra, for the assessment of costs.
Judge Cieminski’s argument apparently is that the proscription in § 27-23-11, NDCC, against awarding costs should be given exceptionally broad application but the provisions of § 27-23-03(3), NDCC, should be given a very limited and narrow construction.
If Judge Cieminski’s argument were valid and if the same rationale were applied to § 27-23-03(3), NDCC, as he applies to § 27-23-11, NDCC, the end result would be that the court could impose only a censure or a removal from office, and nothing else. We cannot agree with him nor do we accept his argument because we doubt the Legislature intended to limit the disciplinary action to only one or the other action with no in-between action whatsoever to accomplish the objectives and goals of the Act.
The Supreme Court of Kentucky in Nicholson v. Judicial Retirement and Removal Commission, 562 S.W.2d 306 (Ky.1978), had under consideration an almost identical issue. The contention was that the Kentucky Act expressly delineated only three courses of action: (1) retirement for disability, (2) suspension without pay, and (3) removal for cause. The court observed that the Kentucky Act was modeled after the New York Act and that the New York court had issued a public reprimand without removing or retiring or suspending the judge in the case of In re Sobel and Leibowitz, 8 N.Y. 2d(a) (Ct. on the Jud.1960). The Kentucky court specifically noted as follows:
“If the Commission can remove a judge from office, it can certainly impose lesser sanctions in order to achieve the ultimate goal of judicial purification. We hold *334that the express grant of authority to retire, suspend or remove judges for good cause contained in Section 121 of the Kentucky Constitution includes by implication the authority to impose the lesser sanctions set forth in RAP 4.020(b).” Nicholson v. Judicial Retirement and Removal Commission, 562 S.W.2d 306, 310.
In the Matter of Anderson, 252 N.W.2d 592, the Minnesota Supreme Court, in 1977, had under consideration a statutory provision substantially similar to § 27-23-03(3), NDCC, in a disciplinary proceedings against a judge. The court imposed a suspension, but the judge involved contended that the court was not empowered by the statute to impose the suspension and that the court had authority only to censure or remove.
The court observed that a literal reading of the statute would support the judge’s position. The court, however, stated that by keeping in mind the broad language of the constitutional authorization for this legislation and considering the objectives sought by the legislature for providing a plenary system of judicial discipline which is capable of dealing appropriately with all cases that might arise in any varied factual context, it felt that the grant of absolute power to remove from office implicitly gave it the power to impose lesser sanctions short of removal in the absence of specific indications to the contrary by the legislature.
We are not aware of any valid argument why the reasoning of the Kentucky and the Minnesota courts should not apply to our statutory provision. We are satisfied that the statutory provision providing censure or removal impliedly also includes any appropriate action in between. This concept is further supported by the adoption of Rule 25 of the Judicial Qualifications Commission, supra, which was adopted contemporaneously with the enactment of Chapter 27-23, NDCC, when the court was still acutely mindful of its intent, goals and objectives.
We are satisfied that § 27-23-03(3), NDCC, and Rule 25 of the Judicial Qualifications Commission give this court authority to impose a censure, assessment of costs, or any other action up to and including removal. Assessment of costs is more severe than a simple censure but considerably less severe than removal.
The assessment of costs for the investigation and hearing is not new in this state. It has been employed in disciplinary proceedings against attorneys, both before and after the adoption of Rule 21 of the Rules of Professional Discipline, which became effective 1 July 1977. Rule 21 specifically authorizes assessment against the attorney for expenses incurred in the disciplinary proceedings. The disciplinary action in the Matter of Garcia, 243 N.W.2d 383 (N.D. 1976), assessed costs and was prior to the adoption of Rule 21. The Matter of Pohlman, N.D., 248 N.W.2d 833, the Matter of Walton, N.D., 251 N.W.2d 762, and the Matter of Jaynes, N.D., 267 N.W.2d 782, each assessing costs, occurred after the adoption of Rule 21.
Chapter 3 of the 1977 Session Laws appropriates funds out of the general fund and from special funds derived from federal funds for the Judicial Qualifications Commission.
Section 27-23-11, NDCC, proscribes the awarding of costs. We, however, recognize there is a difference between awarding costs to complainants or the party complained against as distinguished from assessing costs as part of the disciplinary action. The funds collected pursuant to the assessment inure to the benefit of the state (§ 186 of the North Dakota Constitution) and not to a party or parties in the proceedings.
Disciplinary proceedings are neither civil nor criminal, consequently the rules pertaining to either do not necessarily apply. Specifically, Rule 54(e), NDRCivP, pertaining to costs and disbursements, does not apply for several reasons. Initially, Rule 54(e) is predicated on the common practice that the prevailing party is entitled to its costs and disbursements. As stated earlier, assessment of costs is a part of the disciplinary action and is not the same as awarding costs to either party as prohibited *335by § 27-23-11, NDCC, or as contemplated by Rule 54(e), NDRCivP.
Rule 39, NDRAppP, allows costs in the supreme court. However, it was not employed for the assessment of costs against Judge Cieminski.
The assessment of costs as a part of a disciplinary action is more than a censure, less than a suspension, but has a useful purpose and serves as a deterrent to conduct not in harmony with the Code of Judicial Conduct.
The assessment of costs is not unusual. The Kansas Supreme Court in In re Inquiry Relating to Rome, 218 Kan. 198, 542 P.2d 676 (1975), and In re Miller, 223 Kan. 130, 572 P.2d 896 (1977), as part of the disciplinary action taken, censured the judge and directed him to pay the costs of the proceedings. Similarly, costs were assessed in Matter of Heuermann, 240 N.W.2d 603 (S.D.1976).
In In re Daniels, 340 So.2d 301 (La.1976), the Louisiana Supreme Court censured a judge and assessed him with all witness and transcript costs incurred in the hearing. On rehearing the costs were fixed at (limited to) $1,000. The court, in reaching its conclusion, did not make reference to the supreme court rule which provides that the commission may tax costs subject to review by the court, but merely granted it without comment. In analyzing the opinion it becomes apparent that the court assessed costs as part of the disciplinary proceedings rather than under the rule allowing the taxing of costs, as that term is normally understood in civil proceedings.
In the Matter of Terry, 360 N.E.2d 1004 (Ind.1977), the supreme court ordered a suspension without pay against the judge and assessed costs against him.
In In re Morrissey, 313 N.E.2d 878 (Mass.1974), the court deemed that a suspension from office or disbarment was too severe but censured the judge and ordered him to pay $5,000 as costs to the treasurer of the commonwealth.
In In re Larkin, 333 N.E.2d 199 (Mass.1975), the court censured the judge and ordered him to pay $15,000 as costs in the proceedings to the treasurer of the county of Worcester within 90 days.
These cases clearly illustrate that the courts considered the assessment of costs as part of the disciplinary proceedings.
We are convinced § 27-23-03(3), NDCC, permits the assessment of costs as a part of the disciplinary action and that the proscription of awarding costs in § 27-23-11, NDCC, does not apply to the assessment of costs as part of the disciplinary action.
We recognize that costs in some instances can be extremely high and may have a chilling effect upon a judge complained against to properly defend himself, and for that reason we believe the order should specify a certain amount or state that the amount is not to exceed a specific sum.
We are satisfied that the authority to impose assessment of costs carries with it the authority to limit the amount of assessments. The court in its discretion may limit the costs depending upon the circumstances. In the basic opinion we merely assessed the costs and directed the judge to pay them without any further qualification. We are herewith limiting the costs assessed to a sum not exceeding $5,000.00.
The petition for rehearing, for the foregoing reasons, is denied.
ERICKSTAD, C. J., PEDERSON, J., and GRAFF, District Judge, concur.
Since VOGEL, J., resigned from the Court August 15, 1978, he did not participate in this decision.